PER CURIAM.
This Court has carefully considered the letter of 11/25/59 from George W. Spencer, the petitioner, directed to the Honorable Elwyn Thomas, Chief Justice of this Court, as an application of said petitioner for a writ of habeas corpus.- This Court has likewise carefully reviewed the file in this cause consisting of petitioner’s original application for habeas corpus, the writ issued pursuant thereto, the return of the respondent and the order of this Court dated November 17, 1959 remanding the petitioner to the custody of respondent.
The instant application above referred to must be denied but specifically without prejudice to the petitioner asserting the facts therein and in his previous petitions set forth before the State’ Pardon Board or the State Parole Commission.
THOMAS, C. J., and TERRELL, HOBSON, ROBERTS and DREW, JJ., concur.